MEMORANDUM **
Hector Garcia-Munoz appeals from his 46-month sentence imposed following his guilty plea conviction to re-entering the United States after deportation, in violation of 8 U.S.C. § 1326.
We have jurisdiction pursuant to 28 U.S.C. § 1291. The facts are known to the parties and will not be repeated here.
The district court did not err by relying on the PSR accompanied by a computer-generated certified statement of conviction and court docket entries as establishing Garcia-Munoz’s prior convictions for marijuana possession and D.U.I. absent any claim that the records were inaccurate or not genuine. See United States v. Romero-Rendon, 220 F.3d 1159, 1163 (9th Cir.2000).
The district court did not err by imposing an increased sentence pursuant to 8 U.S.C. § 1326(b)(2) based on the fact of a prior conviction not charged in the indictment, nor admitted by the defendant, nor proved to a jury. Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998); see United *407States v. Wetland, 420 F.3d 1062, 1079 n. 16 (9th Cir.2005) (holding that United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005) and Shepard v. United States, 544 U.S. 13, 125 S.Ct. 1254, 161 L.Ed.2d 205 (2005) did not overrule Almendarez-Torres).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.